Citation Nr: 1036827	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-34 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from November 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his hepatitis 
C is related to his military service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
hepatitis C, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify and 
assist is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order 
to establish direct service connection for a disorder, there must 
be (1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The Veteran claims he has hepatitis C as a result of exposure to 
risk factors in service.  The record shows the following risk 
factors have been identified:  (1) surgical extraction of wisdom 
teeth while in AIT at Fort Rucker, Alabama, in 1969; (2) high 
risk sexual behavior (exposure to prostitutes) while in Korea 
from 1969 to 1970; (3) immunizations received via air gun; (4) 
exposure to reused/nondisinfected straight razors used to shave 
heads while in Korea; and (5) tattoo on right arm.  The only 
claimed risk factor not claimed to have occurred in service is 
the tattoo on the right arm, which the Veteran reports was self-
inflicted prior to service (although the Board notes that the 
entrance examination failed to identify this tattoo and the 
separation examination did).

An initial inquiry is necessary with regard to the Veteran's 
service stations as two of the claimed risk factors occurred 
while he was in Korea.  The Board notes that none of the 
Veteran's service records clearly indicate that the Veteran was 
stationed in Korea.  His DD214 shows foreign service but only 
that he was discharged while stationed in Germany.  His service 
treatment records also only contain sick call notes from 1971 
that indicate he was in Germany.  There are no earlier sick call 
notes indicating treatment while in Korea.  However, the Board 
notes that two lab test slips - the first from July 1969 and the 
second from June 1970 - identify that the laboratory facility was 
with the 125th Medical Detachment, which was (and still is) 
stationed at Camp Red Cloud in South Korea.  Thus, the Board 
finds this evidence is sufficient to verify the Veteran was 
stationed in Korea from at least July 1969 to June 1970.  

The service treatment records fail to show any complaints of or 
treatment for hepatitis C in service, and the separation 
examination from August 1971 was negative for any hepatic 
abnormalities.  Although the Veteran has noted that he was 
treated in the hospital for a few days during basic training in 
1969 for flu-like symptoms, there is no record in the service 
treatment records of this.  Furthermore, the Veteran claims that 
he was treated in Korea for gonorrhea; however, again, there is 
nothing in the available service treatment records to show this.  
The Board notes that the two lab test slips do not indicate what 
tests they were for, but that they both indicated the result was 
"non-reactive."  Even taking the Veteran's statements as true, 
however, the service records fail to show hepatitis C was treated 
or diagnosed in-service.  In fact, the evidence is clear that the 
Veteran was not diagnosed to have hepatitis C until September 
2004.  

Thus, the Board finds that the evidence fails to establish 
chronic hepatitis C had its onset in service, nor does the 
evidence establish a continuity of symptomatology since service.  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be warranted if the competent and credible 
evidence of record establishes that the disability was incurred 
in service. 

The post-service medical evidence establishes that, in September 
2004, the Veteran began complaining of flu-like symptoms 
including fever, general aching and fatigue.  He also noticed 
dark stools.  It was noted that the Veteran admitted to drinking 
six to eight beers a day for many years.  The initial assessment 
was hepatitis either related to his alcoholism or viral 
hepatitis.  The Veteran initially refused hospitalization.  His 
symptoms continued to progress until his abdomen became 
distended, there was 2+ pitting edema in his lower extremities, 
and he was having frequent watery stools with bright red bleeding 
at times. Ultrasound of the abdomen showed the liver was a bit 
smaller than usual with a lobular appearance consistent with 
cirrhosis.  It was also noted there were a small amount of 
ascites and moderate generalized splenomegaly.  The diagnosis was 
end stage liver disease, ascites, hypoalbuminuria and edema.  An 
October 1, 2004, note indicates that hepatitis C was confirmed by 
HCV and RNA panels.  

The Veteran was admitted to the Mayo Clinic on October 5, 2004, 
for a complete workup.  The medical records are unclear as to the 
exact reason for the Veteran's end stage liver disease with 
cirrhosis.  This is because the Veteran tested positive for 
hepatitis C but also had a 35 to 36 year history of alcohol 
abuse.  The Hospital Summary states that repeat hepatitis 
serologies revealed both Hepatitis C antibodies and Hepatitis C 
mRNA, and cirrhosis workup, including serum iron, ferritin, TIBC, 
alpha-1-antitrypsin, and ceruloplasmin, revealed no other cause 
for cirrhosis.  In contrast, however, an October 11, 2004, letter 
to the Veteran's referring physician states that the final 
diagnosis was probable alcohol hepatitis and does not mention his 
hepatitis C.  Nevertheless, it is clear from the medical records 
that the appropriate laboratory testing has confirmed the Veteran 
has hepatitis C.  The extent to which the Veteran's hepatitis C 
has contributed to his end stage liver disease is not a question 
that requires answering at this particular time by the Board.  
However, significantly, these treatment records show that the 
Veteran denied having any known risk factors for hepatitis C.  
Although his tattoo was noted once or twice, there is no 
indication that the physicians thought this was significant as a 
risk factor for the Veteran's hepatitis C.

The Veteran underwent VA examination in December 2005.  The 
examiner noted the following risk factors:  (1) air gun 
immunization, (2) straight razor used to shave heads, which did 
not appear to be disinfected; (3) exposure to prostitutes; and 
(4) surgical extraction of wisdom teeth, all while in service.  
He also noted that he was asked about a tattoo that was noted on 
the Veteran's separation examination.  The Veteran reported that 
this tattoo, which is on his right forearm, was self-inflicted 
prior to his entering into the service.  After diagnosing the 
Veteran to have hepatitis C with end stage liver cirrhosis, the 
examiner opined that the Veteran's exposure of the claimed risk 
factors are more than likely when he contracted his hepatitis C.  
As to which risk factor is likely the cause, the examiner stated 
that he cannot resolve this issue without mere speculation.  He 
noted the Veteran had no other traumatic events requiring blood 
products and he has been in a monogamous relationship since his 
discharge from service.  

In addition, in support of his claim, the Veteran submitted the 
statement of a private treating physician who specializes in 
gastroenterology and has treated more than 3,000 patients for 
chronic hepatitis C.  He indicates he is a medical expert for 
this disease and has publications about HCV.  This physician sets 
forth two in-service risk factors that he opines are the etiology 
of the Veteran's hepatitis C.  These are the Veteran's 
immunizations in boot camp with jet gun injectors and haircuts at 
the military barbershop without sterilization of the razor used 
on numerous persons.  In support of his opinion, he states that 
air guns have been proven to spread viral hepatitis by Dr. Miriam 
Alter from the Center for Disease Control (CDC) and attached an 
abstract of an article entitled "An outbreak of hepatitis B 
associated with jet injections in a weight reduction clinic" 
published in September 1990.  He also refers to an article by Dr. 
Leonard Seefe of the National Institutes of Health (NIH) in 
support of his position that the Veteran's hepatitis C is related 
to the exposure to infected air guns used for immunizations.  He 
also relies upon the fact that the Veteran has no risk factors 
except for military service.

After considering all the evidence, the Board finds that it is at 
least in equipoise.  The VA examiner clearly believed that the 
Veteran's hepatitis C was related to the risk factors he was 
reportedly exposed to although he could not opine as to which one 
was the most likely cause of his hepatitis C.  The Board finds 
that the examiner's opinion raises a reasonable doubt that the 
etiology of the Veteran's hepatitis C is at least one of the in-
service risk factors.  

Furthermore, the private treating physician opined that the 
Veteran's hepatitis C is service related, but specifically to the 
claim of exposure by air gun immunizations and by straight razors 
while being shaved, both in service.  The Board notes, however, 
that it is not apparent that the articles relied upon by this 
physician wholly support his position.  For example, the first 
article only related to hepatitis B rather than hepatitis C, 
which is not as easily transmitted (see VA Fast Letter 04-13 
(June 24, 2004)).  The second article relied upon appears to 
maintain that the rate of hepatitis C infection from 1948 to 1954 
among a sample of military recruits parallels that among present-
day military recruits and volunteer blood donors.  The results of 
this study would appear to be inapposite to this physician's 
position as one would expect a higher prevalence of hepatitis C 
in the earlier sample group since, as he points out, the military 
no longer uses air guns for immunizations.  Finally, this 
physician incorrectly places the burden of proof on VA rather 
than the Veteran in proving service connection.  These flaws in 
the private medical opinion reduce its probative value but do not 
render it totally non-probative as there is still weight to be 
given to the medical opinion of a physician who is an expert on 
hepatitis C.  Thus, this physician's opinion, in combination with 
the VA examiner's opinion, is sufficient enough to raise the 
evidence to at least equipoise as to whether the Veteran's 
hepatitis C is related to in-service risk factors.

The Board notes that there is also an issue as to whether the 
Veteran's reported in-service risk factors should be accepted as 
there is no evidence other than the Veteran's lay statements as 
to their incurrence.  The Board finds, however, that the Veteran 
is fully competent to report what he experienced in service.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (the Veteran is 
competent to provide testimony concerning factual matters of 
which he has firsthand knowledge); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Furthermore, the Board does not find 
anything in the record that would cause it to question the 
Veteran's credibility.  Granted there are no contemporaneous 
records to record the Veteran's exposure to risk factors in 
service.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Furthermore, there are no inconsistent statements in 
the record and his statements are consistent with what evidence 
there is.  Granted there is self-interest and an inherent bias in 
the Veteran's statements, but without a further showing in the 
record that the Veteran's claimed risk factors are inconsistent 
with his military service, the Board will not find that the 
Veteran's statements lack credibility, only that their probative 
value may be reduced.  Furthermore, the Board notes that the VA 
examiner and the private treating physician have accepted the 
Veteran's reported risk factors as being consistent with his 
military service.  Thus, the Board finds that the Veteran's 
statements alone are competent and credible evidence and carry 
sufficient probative weight to establish the in-service risk 
factors.

Having found the in-service risk factors to be established and 
the medical evidence in equipoise as to whether there is an 
etiological relation between the Veteran's hepatitis C and an in-
service risk factor, the Board resolves reasonable doubt in favor 
of the Veteran in finding that service connection for hepatitis C 
is warranted.  Consequently, the Veteran's claim for service 
connection for hepatitis C is granted.


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


